Plaintiff in error, Tom Wright, was convicted at the April, 1911, term of the county court of Seminole county on a charge of having the unlawful possession of intoxicating liquor with intent to sell the same, and his punishment fixed at a fine of fifty dollars and imprisonment in the county jail for a period of thirty days. We have carefully examined the record, and find no errors prejudicial to the substantial rights of the plaintiff in error. The judgment of the trial court is, therefore, affirmed.